Citation Nr: 0115822	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 26, 
1999, for a 100 percent schedular rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim for an effective 
date earlier than November 26, 1999, for a 100 percent rating 
for PTSD.

In written correspondence in May 2001, the veteran's 
representative filed a claim on behalf of the veteran for 
service connection for tinnitus and for diabetes mellitus 
secondary to exposure to Agent Orange.  As these matters have 
not been developed for appellate review, they are not 
properly before the Board and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  On November 26, 1999, the RO received the veteran's claim 
for an increased rating for PTSD; the RO thereafter increased 
the rating from 50 to 100 percent effective November 26, 
1999.

2.  It is not factually ascertainable that the veteran's PTSD 
increased in severity to its current 100 percent level on any 
date within the year preceding the November 26, 1999, claim.


CONCLUSION OF LAW

The proper effective date for the assignment of a 100 percent 
rating for service-connected PTSD is November 26, 1999, being 
the date of VA receipt of the claim for an increased rating.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of a Statement of the Case issued 
in July 2000, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  In addition, the RO has 
made attempts to obtain all pertinent records.

Factual Background

The veteran filed a claim for service connection for PTSD in 
August 1996.  The RO granted this claim in March 1997 and 
assigned a 30 percent rating.  

In an August 1997 statement, the veteran requested that the 
RO reconsider its March 1997 decision regarding PTSD.  The RO 
construed this as a Notice of Disagreement.

In April 1998 the veteran filed a claim for an increased 
rating for PTSD.

The RO continued the veteran's 30 percent rating for PTSD in 
a July 1998 rating decision.

The veteran underwent a VA psychiatric examination in 
September 1998.  He been unemployed for 14 months due to a 
hip injury and was awaiting a hip prosthesis.  The assessment 
was moderate social and occupational impairment due to his 
PTSD.  He was given a global assessment of functioning (GAF) 
score of 50.

In October 1998 the RO received medical records including a 
December 1996 Confidential Psychological Evaluation report 
noting that the veteran worked up to 90 hours a week in a 
convenience store that he owned.  The report also notes that 
despite the persistence of the veteran's PTSD symptoms, he 
had demonstrated an ability to continue functioning as a 
wage-earner but at the apparent cost of some very serious 
health problems secondary to alcoholism.  These records also 
include a psychological report from the Vet Center dated in 
August 1998 wherein the veteran was found to have chronic, 
severe PTSD, with "symptoms [that] appear[ed] tenuously 
contained at the moment, and at the cost of unemployment and 
chronic social isolation other than immediate family."  The 
report contains a GAF score of 44.

In November 1998 the RO increased the veteran's PTSD rating 
from 30 to 50 percent disabling effective the date of his 
original claim filed in August 1996.

On November 26, 1999, the RO received a VA Form 9 from the 
veteran regarding a claim for a total rating based on 
individual unemployability and a higher rating for PTSD.

On file is a December 1999 VA psychiatric examination report 
wherein the examiner attributed the veteran's occupational 
impairment to his PTSD.  He said that the veteran's condition 
had worsened over the past 12 months including nightmares, 
flashbacks, avoidance behavior, increased anger spells, 
increased impulsivity and insomnia, and social impairment 
with an inability to maintain a healthy relationship with 
family and friends.  The examiner gave the veteran a GAF 
score of 40.

In a February 2000 rating decision the RO increased the 
veteran's PTSD rating to 100 percent disabling effective 
November 26, 1999.

In a May 2000 rating decision, the RO denied the veteran's 
claim for an effective date earlier than November 26, 1999, 
for a 100 percent rating for PTSD.

In arguing for an effective date earlier than November 26, 
1999, the veteran's representative pointed out in a written 
hearing presentation in May 2001 that the veteran had filed a 
Notice of Disagreement with the RO's original assignment of a 
30 percent rating for PTSD in March 1997, and had perfected 
the appeal by submitting a VA Form 9 in November 1999.  

Analysis

The regulation governing the assignment of an effective date 
for an award of increased compensation is contained in 
38 C.F.R. § 3.400(o)(2) (2000), which provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim.  
See also 38 U.S.C.A. § 5110(b)(2) (West 1991) (to the same 
effect).  

In regard to the date of claim, the veteran's representative 
argues that the November 26, 1999, VA Form 9 wherein the 
veteran requested a higher rating for PTSD was not actually a 
claim for an increased rating, but rather served to perfect 
an appeal stemming from a March 1997 rating decision that 
granted service connection for PTSD and assigned a 30 percent 
rating.  However, VA regulations provide that in order to 
perfect an appeal, a Substantive Appeal must be filed within 
one year of the date of the rating decision or within 60 days 
of the issuance of the Statement of the Case.  See 38 C.F.R. 
§§ 20.200, 20.302 (2000).  The Statement of the Case in this 
case was issued in November 1998.  Thus, the VA Form 9 is 
untimely as it was neither filed within one year of the March 
1997 rating decision or within 60 days of the Statement of 
the Case.  Accordingly, the RO appropriately treated the 
November 26, 1999 VA Form 9 as a claim for an increased 
rating for PTSD.  The RO notified the veteran of this in a 
December 1999 letter and a July 2000 Statement of the Case.  
In each notification, the veteran was afforded the 
opportunity to be heard on the matter of an untimely 
Substantive Appeal.

Having determined that November 26, 1999, is the date that 
the veteran filed a claim for an increased rating for PTSD, 
it must next be determined whether it is factually 
ascertainable that his PTSD increased in severity to its 
current 100 percent level during the year preceding the 
November 26, 1999, claim.  

On November 7, 1996, the criteria for rating mental disorders 
under VA's rating schedule were revised and provide that for 
a 100 percent rating there must be total social and 
occupational impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  38 C.F.R. § 4.130, Code 9203.

In the instant case, the claims file is devoid of any medical 
evidence pertaining to the veteran's PTSD in the year 
preceding the November 1999 claim.  Earlier medical records 
dated in October 1998 that the RO considered when it assigned 
the veteran a 50 percent rating in November 1998 do not 
support a 100 percent rating under the new criteria for 
rating mental disorders.  In fact, one such record from the 
Vet Center, while noting that the veteran had been unemployed 
for one year due to his PTSD, also states that his symptoms 
"appeared tenuously contained at the moment".  This letter 
further states that the veteran was chronically socially 
isolated except for his immediate family, thereby negating 
total social impairment.  The Vet Center report, while noting 
that the veteran had been unemployed for a year, failed to 
mention that this was due to the hip injury.

The earliest medical evidence establishing a 100 percent 
rating for the veteran's PTSD is a December 1999 VA 
examination report noting an overall worsening in the 
veteran's PTSD symptomatology.  This report states that the 
veteran was occupationally disabled due to his PTSD and that 
he had social impairment to the degree that he was unable to 
maintain a healthy relationship with family and friends.

Since it was not factually ascertainable that the veteran's 
PTSD increased to its present 100 percent level until 
December 1999, the effective date for this rating may be no 
earlier than the date of VA receipt of the claim, i.e., 
November 26, 1999.  

As the preponderance of the evidence is against the veteran's 
claim for an effective date earlier than November 26, 1999 
for a 100 percent rating for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date for a 100 percent rating for service-
connected PTSD prior to November 26, 1999, is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

